Citation Nr: 1224201	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active service from August 1989 to August 1993 and June 2004 to November 2005, with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied service connection for bilateral hearing loss. 

In February 2011 the Board remanded the claim for further development which has since been completed.  

The issues have been recharacterized to comport with the evidence of record. 


FINDINGS OF FACT

1. The Veteran does not have left ear hearing loss for VA compensation purposes. 

2. The Veteran has right ear hearing loss for VA compensation purposes which is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

An August 2007 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in February 2009 with an additional opinion in June 2011; the Veteran has not argued, and the record does not reflect, that either the examination or addendum opinion was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disabilities

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his hearing loss is related to noise exposure in service, while serving in Kirkuk, Iraq; specifically, incoming mortar and rocket fire three times a week, and one incident where a rocket exploded 100 feet from him.  The Board concedes noise exposure in service and notes the degradation between enlistment and separation.  

Audiological testing was not conducted during the Veteran's last period of service, during pre-deployment in 2004 or post-deployment in 2005.  The first post-service audiogram was in April 2007 and was conducted during National Guard service. 

The April 2007 audiogram had the following audiological results. 

April 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
15
10
15
25
20

There were no Maryland CNC speech recognition scores conducted with the test. 

An April 2008 hearing test was conducted by a private board-certified hearing instrument specialist (BC-HIS) with the following audiological results. 

April 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
45
LEFT
15
15
25
25
30

Speech discrimination scores were provided, however they were done under the Qualitone/Massachusetts Eye and Ear Infirmary Test (QMASS) which is not used to determine a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.

In an April 2008 letter the board-certified hearing instrument specialist (BC-HIS) reviewed the Veteran's in service noise exposure history, conducted a hearing examination and provided an opinion that the Veteran's hearing demonstrates a noise induced notch at 4000Hz and 6000Hz and most likely was caused by the Veteran's experience in the Marines and in Iraq.  

In February 2009 a VA audiological examination was conducted with the following results.
  
February 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
15
15
15
30
25

The Maryland CNC speech recognition scores were 96 percent on the right and left. 

The examiner, an audiologist, opined that the Veteran's hearing loss was most likely caused by or a result of military noise exposure explaining that the Veteran was exposed to extreme levels of hazardous military noise for long period of time and this type of exposure is known to create cochlear damage resulting in cochlear hearing loss and tinnitus.  The examiner stated that even though the Veteran's hearing was still within "normal limits" at discharge in 2007, had had a 10-15 decibel threshold shift in the right and left ears between the enlistment hearing test in 1989 and a hearing test in 1990.  There was also a 15 decibel decrease on the left and 10 decibel decrease on the right at 4000Hz between 2002 and 2007 hearing tests. 

In a June 2011 addendum the same VA examiner noted the Veteran's service in the National Guard from 2002 to 2007 with active service and deployment from 2004 to 2005.  The examiner found there to be a significant shift in hearing acuity between 2002 and 2007, and that there was no hearing test in 2005, post deployment.  The examiner opined that due to the significant shift in hearing in 2007 it is most likely that the shift in hearing is due to military noise exposure either through active duty service and/or Guard service. 

Objective testing establishes that there is a right ear hearing loss disability for VA compensation purposes during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There is a medical opinion that the Veteran's current hearing loss disability is most likely due to noise exposure in service.  There is no competent evidence against the claim.  Service connection for a right ear hearing loss disability is warranted.

As to the left ear, objective testing clearly shows that there is no left ear hearing loss disability for VA compensation purposes as defined under 38 C.F.R. § 3.385.  Only one pure tone threshold is over 26 decibels, and no threshold exceeds 40 decibels.  Maryland CNC speech recognition scores are 96 percent.  As such, the claim for left ear hearing loss must be denied. 

The Veteran does not have a left ear hearing loss disability for VA compensation purposes; there is no doubt to be resolved; and service connection for a left ear hearing loss disability is not warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


